     Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


BANK MIDWEST,                 )
                              )
                 Plaintiff,   )
                              )
v.                            )
                              )
R.F. FISHER ELECTRIC          )
COMPANY, LLC, et al.,         )
                              )
                 Defendants,  )                      Case No. 19-2560-EFM-GEB
      and                     )
                              )
MICHAEL L. STAHELI,           )
                              )
                 Receiver,    )
                              )
CITADEL ELECTRIC GROUP, INC., )
                              )
           Interested Party,  )
                              )
INTERNATIONAL BROTHERHOOD OF )
ELECTRICAL WORKERS            )
LOCAL UNION NO. 124,          )
                              )
                 Intervenor.  )
                              )


                          MEMORANDUM AND ORDER

      This matter is before the Court on the Amended Motion to Intervene by the

International Brotherhood of Electrical Workers Local Union No. 124 (“Union”) (ECF

No. 25). On April 14, 2020, the Court held a telephone hearing to discuss the pending

motion. Participating were the following:

   • Andrew W. Muller (counsel for Plaintiff Bank Midwest);
      Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 2 of 10




     • Michael L. Staheli, as the Court-appointed Receiver, and Michael M. Tamburini
       and Shane Mecham (counsel for the Receiver);
     • Mark Moedritzer (counsel for Interested Party Citadel Electric Group, Inc.);
     • Michael E. Amash (counsel for the Intervenor Union).

After review of the parties’ briefing and considering the arguments of counsel, the

Union’s Motion to Intervene was GRANTED by oral ruling during the hearing. This

written opinion memorializes that ruling.

I.     Background1

       Defendant R.F. Fisher Electric Company, LLC is an electrical contracting

company which served the Kansas City metro area for approximately 30 years. It and its

related companies (Defendants R.F. Fisher Holdings, Inc. and G&G Leasing, Inc.)

entered into a number of loans, promissory notes and security agreements with Plaintiff

Bank Midwest over the years, and subsequently defaulted on those obligations. When

Defendants failed to maintain sufficient cash flow to make payroll or to make their union

contribution payments, they threatened to immediately cease all operations. Plaintiff

Bank Midwest then filed this lawsuit on September 16, 2019, against R.F. Fisher Electric

Company, LLC and the other related defendants seeking more than $11.4 million in

unpaid loan obligations plus interest, costs and attorneys’ fees. On that same day, R.F.

Fisher released all employees, terminated operations, and turned the keys to their

facilities over to the Plaintiff Bank. (ECF No. 7.)


1
  Unless otherwise indicated, the information recited in this section is taken from the Complaint
(ECF No. 1) and from the briefing surrounding the pending motion (ECF Nos. 25, 27); the
Emergency Motion for Sale (ECF No. 22); and the Proposed Intervenor Complaint (ECF No. 25-
3, Ex. C.) This background information should not be construed as judicial findings or factual
determinations.

                                               2
      Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 3 of 10




       Shortly thereafter, Plaintiff sought the emergency appointment of a Receiver.

(Motion, ECF No. 3.) On September 23, 2019, the District Court appointed Michael

Staheli as Receiver to manage the protection and liquidation of the real and personal

collateral of the Defendants. (Order, ECF No. 11.) The Receiver has since provided two

reports to the Court (ECF Nos. 15, 28) and is seeking an expedited Order of Sale of

Receivership Real and Personal Property (Motion, ECF No. 22).

       As a representative of approximately 150 electrical workers employed when

Defendants ceased operations, the International Brotherhood of Electrical Workers Local

Union No. 124 (“Union”) now seeks to intervene in this action.                It contends the

employees, which are Union members, are due wages for the week ending September 15,

2019 and Monday, September 16, 2019 which remain unpaid. Its proposed Intervenor

Complaint seeks approximately $339,436.75 in back wages and delinquent fringe benefit

contributions, accountants and attorney fees under its Collective Bargaining Agreement

with Defendants, and attorneys’ fees under 29 U.S.C. § 1132(g)(2)(D).2

II.    (Amended) Motion to Intervene (ECF No. 25)

       The Union first filed a Motion to Intervene (ECF No. 20) on March 11, 2020;

however, it withdrew that motion. (Notice, ECF No. 23.) It later filed an amended

motion, the subject of this order. (ECF No. 25.) The Union asks to intervene first as a

matter of right under Fed. R. Civ. P. 24(a)(2), and in the alternative, permissively under

Rule 24(b). The Union contends it satisfies all four conditions required by Rule 24(a)(2)

2
  During the April 14, 2020 conference, counsel for the Union indicated he had been able to
recover a portion of the wages sought through efforts outside this lawsuit; therefore, the Court
anticipates this number would change in the filed Intervenor Complaint.

                                               3
     Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 4 of 10




for intervention as a matter of right. First, it argues its motion is timely, as this lawsuit is

in its early stages. The Receiver already reported collection of all accounts receivable

will take several months. (ECF No. 25 at 5, citing ECF No. 15-1 at 7.) Second, it

contends the Union members have a claim related to the property at the heart of this

action—the assets and debts of R.F. Fisher. Third, the Union’s interests will be impeded

if not permitted to join, because if all assets of the company are awarded to Plaintiff, the

Union employees would not receive their owed wages. Finally, the Union’s interests are

not adequately represented by the Plaintiff Bank, because their interests are at odds—the

Bank wants the full demand of its damages which would leave no wage payments to the

Union members.

       In the event intervention is not granted under Rule 24(a), the Union also seeks

permissive intervention under Rule 24(b)(1)(B). The Union claims it shares a common

question of law or fact with the main action.          Its claim to the final wages of its

represented employees is held against the same assets as the existing Plaintiff’s claim.

And, because permitting the Union to intervene would not change the timeline of the

case, the Union contends its addition to the case would not unduly delay or prejudice the

adjudication of the original claim. (ECF No. 25.)

       The Receiver and the Plaintiff Bank jointly oppose intervention by the Union—at

least, in part. (Joint Response, ECF No. 27.) The Bank and the Receiver object to

intervention to the extent the Union seeks to impose personal liability on the Receiver for

unpaid wages of Defendants’ former employees. But, to the extent the Union seeks to

intervene for the limited purpose of establishing the priority of rights to payment from


                                               4
     Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 5 of 10




Receivership assets, the Bank and the Receiver do not object. They note the “parties are

currently engaged in negotiations to resolve these issues, but the Bank and the Receiver

believe filing this Objection in order to preserve the Bank’s and the Receiver’s objections

constituted the most prudent course of action.” (Id. at 1.)

       The Bank and Receiver object to the causes of action in the proposed Intervenor

Complaint because they are personally directed at the Receiver. The Receiver contends

he was appointed after R.F. Fisher ceased operations and dismissed its employees, and

the Receiver did not assume any responsibility for continuing operations. The

Receivership Order (ECF No. 11) specifies the Receiver’s sole purpose is to marshal and

to liquidate assets for the payments of creditors, and further states “the Receiver shall not

“become personally liable to any person or governmental entity under any law, statute,

rule, regulation, or other doctrine of law or equity.” (ECF No. 11 at ¶9.)

       However, both the Bank and Receiver acknowledge the former employees have

unpaid wage claims. But they contend the Union’s proper course of action is to seek a

judgment against Defendants for the unpaid wages or by asking the Court for declaratory

relief in deciding the priority of the parties’ claims. They argue it is not proper for the

Union to pursue claims of direct and personal liability against the Receiver, as in Count II

of its proposed Intervenor Complaint. (ECF No. 25-3, Ex. 3.)




                                              5
        Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 6 of 10




         A.     Legal Standard

         Fed. R. Civ. P. 24 provides two bases for intervention: 1) intervention of right

under Rule 24(a), and 2) permissive intervention under Rule 24(b).3 The movant bears

the burden of demonstrating that it has satisfied the conditions necessary for either

grounds for intervention.4

                1. Intervention as a Matter of Right

         The Tenth Circuit “generally follows a liberal view in allowing intervention under

Fed. R. Civ. P. 24(a).”5 Intervention as of right is mandatory when a federal statute gives

the applicant an unconditional right to intervene, or when the applicant satisfies each of

four conditions: “(1) the application is timely, (2) the applicant claims an interest relating

to the property or transaction which is the subject of the action, (3) the applicant’s interest

may be impaired or impeded, and (4) the applicant’s interest is not adequately

represented by existing parties.”6

         “Representation is adequate when the objective of the applicant for intervention is

identical to that of one of the parties.”7 But representation is not adequate if the movant

can show a “possible divergence of interest” and that potential for divergence “need not




3
    Huff v. CoreCivic, Inc., No. 17-2320-JAR, 2020 WL 430212, at *2 (D. Kan. Jan. 28, 2020).
4
  Id. (citing United States v. Albert Inv. Co., 585 F.3d 1386, 1390 (10th Cir. 2009)).
5
  Elliot Indus. Ltd. P’ship v. BP Am. Prod., 407 F.3d 1091, 1103 (10th Cir. 2005).
6
   Huff, 2020 WL 430212, at *2 (citing Elliott Indus., 407 F.3d at 1103 (citing Coalition of
Ariz./N.M. Ctys. For Stable Econ. Growth v. Dep't of Interior, 100 F.3d 837, 840 (10th Cir.
1996)).
7
  Coal. of Arizona/New Mexico Counties for Stable Econ. Growth v. Dep't of Interior, 100 F.3d
837, 845 (10th Cir. 1996) (citations omitted).

                                                6
     Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 7 of 10




be great.”8     The burden is on the applicant in intervention to demonstrate this

divergence.9

               2. Permissive Intervention

       Rule 24(b) allows for permissive intervention if the movant: (1) files a timely

motion, (2) has a claim or defense that shares common questions of law or fact with the

main action, and (3) intervention will not unduly delay or prejudice the original parties’

rights. A decision whether to grant permissive intervention is within the district court’s

sound discretion.10 When exercising its discretion, “the court must consider whether the

intervention will unduly delay or prejudice adjudication of the original parties’

rights.”11 Permissive intervention should be denied when the potential intervenor will not

“significantly contribute to the full development of the underlying factual issues in the

suit and to the just and equitable adjudication of the legal questions presented.”12

       B.      Discussion

       On review of the parties’ briefing, the Court acknowledges both sides make valid

points: the Union is trying to find a way to preserve the employees’ interests, and the

most direct method for doing so lies in joining this case. But the Receiver also makes

colorable arguments regarding his potential lack of liability as the Receiver. However,

8
  Id.
9
  Id.
10
   Huff, 2020 WL 430212, at *2 (citing City of Stillwell v. Ozarks Rural Elec. Co-op Corp., 79
F.3d 1038, 1043 (10th Cir. 1996)).
11
   Id. (citing Fed. R. Civ. P. 24(b)(3); see also Tri-State Generation & Transmission Ass'n, Inc. v.
N.M. Pub. Regulation Comm'n, 787 F.3d 1068, 1069 (10th Cir. 2015) (upholding district court’s
denial of permissive intervention where intervention would “burden the parties with additional
discovery”).
12
    Id. (citing Arney v. Finney, 967 F.2d 418, 421 (10th Cir. 1992) (permissive intervention
properly denied when it “would only clutter the action unnecessarily”)).

                                                 7
     Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 8 of 10




this Court is not tasked with determining whether the Union’s claims are artfully and

successfully plead. At this juncture, the Court must apply the factors articulated under

Rule 24 to determine whether the Union may intervene.            The Union addresses all

elements of Rule 24(a)(2) and 24(b)(2) in its motion, but neither the Bank nor Receiver

address Rule 24 at all. On application of the Rule 24 factors, the Court finds intervention

appropriate.

       The Tenth Circuit applies a liberal standard to intervention, and the Court has the

discretion to permit it. Although here there is no statutory basis for intervention, the

Union’s request meets the four elements for intervention as a matter of right under Rule

24(a)(2). First, the motion is timely. This lawsuit is in its early stages, and the Receiver

already reported collection of all accounts receivable will take several months. Although

the parties expressed concern regarding the upcoming sale of real and personal property,

all counsel acknowledged they would stipulate to holding the proceeds pending the

Court’s decision on the priority of creditors; therefore, permitting intervention does not

interfere with the potential sale.

       Intervention also meets the remaining elements of Rule 24(a)(2). The Union

members have a claim related to the property at the heart of this action—the assets and

debts of R.F. Fisher. Both the Plaintiff Bank and the Receiver admit to the Union’s

interest. Third, the Union’s interests will certainly be obstructed if it is not allowed to

intervene—if all assets of the company are awarded to the Bank, the Union employees

would not receive their owed wages. Fourth and finally, the Union’s interests are not

adequately represented by the Plaintiff Bank, because their interests are at odds. In the


                                             8
       Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 9 of 10




event the Bank is awarded the balance of the assets recovered in this case, as it requests,

this relief would leave nothing to the Union members.

         Because the Court finds the Union meets the criteria for intervention as a matter of

right under Rule 24(a)(2), it finds no need to address permissive intervention under Rule

24(b).

         During the hearing, the Court discussed with the parties the Plaintiff and

Receiver’s concerns regarding the form (and related substance) of the Union’s proposed

Intervenor Complaint and whether liability of the Receiver is an appropriate avenue for

seeking relief. Although the Court acknowledges those concerns, to the extent the Union

may or may not successfully pursue claim(s) against the Receiver, such is an issue for a

Rule 12 or Rule 56 motion but not an issue that bars intervention at this time.

         That said, the Court will provide time for the Union to confer with the Bank and

Receiver to discuss potential modifications to the proposed Intervenor Complaint which

could potentially remove the objections. In any event, an Intervenor Complaint must be

filed no later than April 28, 2020.

III.     Conclusion

         As set forth above, and as discussed in the parties’ April 14, 2020 conference,

         IT IS THEREFORE ORDERED that the (Amended) Motion to Intervene by the

International Brotherhood of Electrical Workers Local Union No. 124 (ECF No. 25) is

GRANTED. An Intervenor Complaint must be filed no later than April 28, 2020.




                                               9
Case 2:19-cv-02560-EFM-GEB Document 32 Filed 04/17/20 Page 10 of 10




 IT IS SO ORDERED.

 Dated at Wichita, Kansas this 17th day of April, 2020.

                                   s/ Gwynne E. Birzer
                                   GWYNNE E. BIRZER
                                   United States Magistrate Judge




                                     10
